UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7016


MARLIN MAURICE DUMAS,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00398-RBS-LRL)


Submitted:   May 27, 2016                 Decided:   June 15, 2016


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


David W. O’Brien, Daniel T. Campbell, Joseph L. Meadows, Craig
P. Lytle, CROWELL & MORING LLP, Washington, D.C., for Appellant.
Mark R. Herring, Attorney General of Virginia, Kathleen B.
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marlin      Maurice       Dumas   appeals        the   district     court’s        order

accepting       the     recommendation       of       the    magistrate         judge    and

dismissing his 28 U.S.C. § 2254 (2012) petition as untimely.                              In

his petition, Dumas sought to challenge his Virginia sentence of

mandatory life without parole under Miller v. Alabama, 132 S.

Ct. 2455 (2012). *         The district court concluded that Miller was

not retroactively applicable to cases on collateral review for

purposes    of    28    U.S.C.    § 2244(d)(1)(C)            (2012),     but    granted    a

certificate of appealability on the issue.

     Subsequent to the district court’s decision, the Supreme

Court    held    in    Montgomery      v.   Louisiana,        136   S.    Ct.    718,    732

(2016),    that       Miller    “announced        a    substantive       rule     that    is

retroactive       in    cases    on    collateral           review.”       Because       the

district court did not have the benefit of this decision, we

vacate the judgment and remand for further proceedings in light

of Montgomery.          We express no opinion as to the timeliness or

merits of Dumas’ petition.             We grant Dumas’ unopposed motion for

judicial notice.           We dispense with oral argument because the

facts    and    legal    contentions        are   adequately        presented      in    the




     * Dumas received this mandatory life sentence for capital
murder; he was 16 at the time he committed the offense.



                                             2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                     VACATED AND REMANDED




                                    3